—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Suffolk County (Seidell, J.), dated March 28, 2002, which denied his motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendant made a prima facie showing that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Gaddy v Eyler, 79 NY2d 955). However, the plaintiffs’ admissible evidence was sufficient to raise a triable issue of fact (see Toure v Avis Rent A Car Sys., 98 NY2d 345; Kauderer v Penta, 261 AD2d 365). Accordingly, the Supreme Court correctly denied the defendant’s motion for summary judgment dismissing the complaint. Florio, J.P., O’Brien, Friedmann, Adams and Crane, JJ., concur.